      Case 3:19-cv-00371-DPM Document 22 Filed 09/21/20 Page 1 of 1




          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  NORTHERN DIVISION

JAMIE THOMAS                                                PLAINTIFF

v.                      No. 3:19-cv-371-DPM

VISKASE CORPORATION                                      DEFENDANT

                               ORDER
     To better manage the Court’s schedule, the trial date is continued
to 6 December 2021. All deadlines remain the same.
     So Ordered.

                                 ___________________________
                                 D.P. Marshall Jr.
                                 United States District Judge

                                 21 September 2021
